WHATLEY, Judge.
William Ballard appeals the denial of his motion to withdraw his no contest pleas and his motion to correct his sentences. He contends that his sentences do not comply with his plea agreement. We agree and reverse.
Ballard’s plea agreement provided that he would receive credit for time served with respect to “each count he is sentenced on.” We agree with Ballard that this required any credit for time served to which he was entitled to be subtracted from each sentence. The trial court failed to honor this aspect of the plea agreement in sentencing Ballard, and therefore, he should have been permitted to withdraw his pleas. See Geiger v. State, 532 So.2d 1298 (Fla. 2d DCA 1988).
Accordingly, we reverse and remand with instructions to the trial court to allow Ballard to withdraw his pleas. On remand, the State may again charge Ballard with the counts it nolle prossed as part of the plea agreement. See Fine v. State, 728 So.2d 307 (Fla. 5th DCA 1999); Geiger, 532 So.2d at 1298.
Reversed and remanded with directions.
CAMPBELL, A.C.J., and STRINGER, J., Concur.